Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.268 Filed 04/18/19 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

National Electronical Annuity Plan,

            Plaintiff,
                                            Case No. 18-cv-13701
v.
                                            Hon. Robert H. Cleland
Henkels & McCoy, Inc.,                      Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________

George H. Kruszewski (P25857)          Brian M. Schwartz (P69018)
Sachs Waldman                          MILLER, CANFIELD, PADDOCK AND STONE,
Attorneys for Plaintiff                P.L.C.
1423 Easts Twelve Mile Road            Attorneys for the Defendant
Madison Heights, MI 48071              150 West Jefferson, Suite 2500
(248) 658-0800                         Detroit, Michigan 48226
gkruszewski@sachswaldman.com           (313) 963-6420
                                       schwartzb@millercanfield.com

__________________________________________________________________


                  ANSWER TO COMPLAINT AND
           AFFIRMATIVE, SPECIAL AND OTHER DEFENSES
      Defendant, Henkels & McCoy, Inc., through its attorneys, MILLER,

CANFIELD, PADDOCK AND STONE PLC, answers Plaintiff’s Amended

Complaint as follows:

      1.     Plaintiffs are the Trustees for the National Electrical Annuity Plan,
which is a trust fund established under, and administered pursuant to, Section 302
of the Labor-Management Relations Act, of 1947, as amended (“LMRA”), 29
U.S.C. §186, and the Employee Retirement Income Security Act of 1974, as


                                        1
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.269 Filed 04/18/19 Page 2 of 12




amended, hereinafter "ERISA", 29 USC §1001, et seq., with principal offices
located in Rockville, Maryland.

Answer:      Defendant neither admits nor denies the allegation in paragraph 1

because it lacks knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore leave Plaintiff to its proofs.         Additionally,

Defendant neither admits nor denies the allegations in paragraph 1 because the

allegations state legal conclusions to which no response is required.



       2.    Defendant, Henkels & McCoy, Inc., is a Pennsylvania corporation,
certified to do business in the State of Michigan, engaged in the building and
construction industry, an industry affecting commerce within the meaning of the
LMRA and 29 USC §1002(5) and (12), and its principal place of business is
located in Blue Bell, Pennsylvania.

Answer:      Defendant admits only that it is a Pennsylvania corporation registered

to do business in the State of Michigan and that its principal place of business is

located in Blue Bell, Pennsylvania.      Defendant neither admits nor denies the

remaining allegations in paragraph 2 because the allegations state legal conclusions

to which no response is required.



      3.    Jurisdiction of this Court is predicated on Section 301 of LMRA, 29
USC §185, and Sections 502(a)(2) and 515 of ERISA, 29 USC §1132(a)(2) and
§1145, this being a suit for breach of the fringe benefit provisions of collective
bargaining agreements entered into between the defendant, as Employer, the
International Brotherhood of Electrical Workers (“IBEW”) and Local Unions #17
and #876 of the International Brotherhood of Electrical Workers (“Local
Unions”), labor organizations representing employees in an industry affecting
commerce.

                                          2
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.270 Filed 04/18/19 Page 3 of 12




Answer:      Defendant neither admits nor denies the allegation in paragraph 3

because the allegations state legal conclusions to which no response is required.

To the extent a response is required, Defendant denies that there has been a breach

of the fringe benefit provisions of the applicable collective bargaining agreements.



        4.     Pursuant to 29 USC §1132(e)(2), this action is appropriately brought
 in this district, since it is where the breach took place and where the defendant
 currently may be found performing work.

Answer:      Defendant neither admits nor denies the allegation in paragraph 4

because the allegations state legal conclusions to which no response is required.

To the extent a response is required, Defendant denies that there has been a breach

of the fringe benefit provisions of the applicable collective bargaining agreements.



       5.    On March 1, 1995, the IBEW and defendant signed the Teledata
 Agreement (Exhibit A) which applies to “low voltage construction, installation,
 maintenance, and removal of teledata facilities (voice, data, and video). . .”
 throughout the United States. This agreement, which remains in effect, has been
 supplemented in the State of Michigan over the years through agreement between
 defendant and the Local Unions.

 Answer:     Defendant admits only that Defendant and the IBEW signed a

 document entitled the “Teledata Agreement” that remains in effect but deny that it

 was signed on March 1, 1995. Defendant denies that Plaintiff has fully and

 accurately quoted or characterized the terms of the Teledata Agreement, which

 speaks for itself. Defendant denies any remaining allegations in this paragraph.


                                         3
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.271 Filed 04/18/19 Page 4 of 12




       6.    In early 2011, the Local Unions and defendant signed an Appendix to
 the National Agreement to be effective from November 29, 2010 through
 November 27, 2011 (Exhibit B). Section 5.07 of that Appendix provided that
 defendant would contribute to the NEAP at the rate of 16.5 percent of its gross
 monthly labor payroll.

Answer:       Defendant admits only that in 2011, Defendant, IBEW Local Union

No. 876, and IBEW Local Union No. 17 signed an Appendix which is attached to

the Amended Complaint as Exhibit B. Defendant denies that Plaintiff has fully

and accurately characterized the terms of the Appendix, which speaks for itself.

Defendant denies any remaining allegations in this paragraph.




       7.    In December, 2011, through a Memorandum of Understanding
 (“2011 MOU I”) (Exhibit C) the Local Unions and defendant agreed to extend the
 2010-2011 Appendix for three years to November 23, 2014. 2011 MOU I was
 signed by Henkels & McCoy on December 9, 2011; by Local 876 on December
 12, 2011; and by Local 17 on December 15, 2011.

Answer:       Defendant admits only that in December 2011, Defendant, IBEW

Local Union No. 876, and IBEW Local Union No. 17 signed a Memorandum of

Understanding which is attached to the Amended Complaint as Exhibit C and

referred to in the Amended Complaint as “2011 MOU I.” Defendant denies that

Plaintiff has fully and accurately characterized the terms of the Memorandum of

Understanding, which speaks for itself.       Defendant denies any remaining

allegations in this paragraph.



                                        4
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.272 Filed 04/18/19 Page 5 of 12




        8.    Through this extension of the 2010 - 2011 Appendix, the parties
 agreed that defendant would continue to be obligated to contribute to NEAP at a
 rate of 16.5% of its gross monthly labor payroll, with one exception. On the same
 dates on which the parties signed 2011 MOU I, the parties entered into a separate
 Memorandum of Understanding (“2011 MOU II”) (Exhibit D) which provided
 that defendant would not have to contribute to the NEAP on “all outside telephone
 work” performed by the Employer.

Answer:      Defendant admits only that in December 2011, Defendant, IBEW

Local Union No. 876, and IBEW Local Union No. 17 signed a Memorandum of

Understanding which is attached to the Amended Complaint as Exhibit D and

referred to in the Amended Complaint as “2011 MOU II.” The 2011 MOU II

provides that Defendant is not required to make contributions to Plaintiff for the

work at issue in this lawsuit.     Defendant denies that Plaintiff has fully and

accurately characterized the terms of the Memorandum of Understanding, which

speaks for itself. Defendant denies any remaining allegations in this paragraph.




       9.    In late 2014 and early 2015 through a Memorandum of
 Understanding (“2014 - 2015 MOU”) (Exhibit E) the Local Unions and defendant
 agreed to extend the 2011-2014 Appendix for two years to November 20, 2016.
 2014-2015 MOU was signed by Henkels & McCoy on January 9, 2015, by Local
 876 on December 16, 2014; and by Local 17 on December 22, 2014.

Answer:      Defendant admits only that in late 2014 and early 2015, Defendant,

IBEW Local Union No. 876, and IBEW Local Union No. 17 signed a

Memorandum of Understanding which is attached to the Amended Complaint as

Exhibit E. Defendant denies that Plaintiff has fully and accurately characterized



                                         5
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.273 Filed 04/18/19 Page 6 of 12




the terms of the Memorandum of Understanding, which speaks for itself.

Defendant denies any remaining allegations in this paragraph.




       10. Most recently, in 2017, the Local Unions and defendant signed an
 Appendix to the Teledata Agreement, which is effective November 21, 2016
 through November 25, 2018 (Exhibit F). In Section 5.07 of this Appendix, the
 parties agreed to contribute to NEAP an amount equal to 17% of payroll the first
 year of the agreement and to 18% effective November 24, 2017.

Answer:      Defendant admits only that in 2017, Defendant, IBEW Local Union

No. 876, and IBEW Local Union No. 17 signed an Appendix which is attached to

the Amended Complaint as Exhibit F. Defendant denies that Plaintiff has fully and

accurately characterized the terms of the Memorandum of Understanding, which

speaks for itself. Defendant denies any remaining allegations in this paragraph.


      11.     Beginning in June, 2012, defendant performed work under the
Teledata Agreement (Exhibit A) within the geographic jurisdiction of Local 17.
Local 17 referred the following individuals to work for defendant: Ronald Bates,
Bryan Frye, Lawrence Stephens Jr., Dwaine Craig, Joseph Schindler, William
Banks, William Coffman, Cory Bates, Kevin Smith, Larry Sloniker. Defendant
contributed to plaintiff NEAP based upon the work performed by these individuals.

Answer:      Defendant admits only that to the extent it was required to make

contributions to Plaintiff pursuant to the terms of the applicable collective

bargaining agreements, it made those contributions. Because Plaintiff does not

provide detail regarding the work performed, Defendant neither admits nor denies

the remaining allegations in paragraph 13 because it lacks knowledge or



                                         6
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.274 Filed 04/18/19 Page 7 of 12




information sufficient to form a belief as to the truth of the allegations and

therefore leave Plaintiff to its proofs.



        12. To plaintiff’s knowledge, defendant did not again work within the
 State of Michigan under the Teledata Agreement (Exhibit A) until 2018, when
 beginning in June, 2018, and continuing through the present, it began the
 installation of a 5G network for Verizon in various locations within the
 geographic jurisdiction of Local 17, which includes the installation of MCI small
 cell equipment and overhead and underground fiber.

 Answer:      Defendant admits only that it has performed outside telephone work

 for which it is not required to make contributions to Plaintiff and that work

 involves the installation of an outside telephone network. Defendant denies any

 remaining allegations in this paragraph.




       13. Local 17 has referred individuals from its hall to work for defendant
 on the project described in Paragraph 12, specifically, Larry Hall, Clifford
 Benton, Jason Geiger, Rudi Dawidowicz, Travis Kern, Andrew Merrick, Logan
 Rothley, Joshua Brown, Lavonne Wilson, Thomas J. Cagle, Aaron B. Smith, Owen
 J. Peer, Daniel E. Shuler, Joseph D. Roland, Dakota J. Kaufman, Gary R. Hunter,
 Timothy T. Sosebee, Vincent B. Hunter, Kaleb C. Tabor, and Darrell J. Garrett.

Answer:      Defendant neither admits nor denies the allegation in paragraph 13

because it lacks knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore leave Plaintiff to its proofs.



      14. Despite demand, defendant has refused to contribute to NEAP on
behalf of its employees performing the work for Verizon described in Paragraph


                                            7
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.275 Filed 04/18/19 Page 8 of 12




12, above, contending that it is not required to do so based upon 2011 MOU II,
which it argues is still in effect.

 Answer:     Defendant admits only that it is not required to contribute to Plaintiff

 for the work performed and that the 2011 MOU II remains in effect. Defendant

 denies any remaining allegations in this paragraph.


      15. Defendant’s position is incorrect. First, 2011 MOU II only applied to
“outside telephone work” and the work Henkels & McCoy currently is performing
for Verizon is not “outside telephone work”, as that term would have been used by
the parties in 2011. Instead, it involves the installation of advanced technology not
being used in this area in 2011 for the providing of internet, telephone, television,
and other services.

 Answer:     Defendant denies as untrue the allegations in paragraph 15.



       16. Second, 2011 MOU II has not been in effect since, at the latest,
 November 21, 2016 when the parties signed the current Appendix which increased
 the NEAP contribution to 17% and ultimately to 18%, while making no exception
 for “outside telephone work” or any other type of work.

 Answer:     Defendant denies as untrue the allegations in paragraph 16.



       17. The total amount of defendant's indebtedness for delinquent
 contributions to NEAP, accrued liquidated damages, and interest to date cannot
 be determined until defendant submits its complete books and records for
 inspection and audit.

 Answer:     Defendant denies as untrue the allegations in paragraph 17. There is

 no indebtedness for delinquent contributions.




                                         8
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.276 Filed 04/18/19 Page 9 of 12




       WHEREFORE, plaintiffs pray that judgment be entered in their favor
 containing the following provisions:
       A.     Adjudicating that the defendant entered into (or adopted) collective
 bargaining agreements with the Local Unions and that, pursuant to such
 agreements and applicable law, the defendant was obligated to make fringe
 benefit contributions to NEAP for, or with respect to work performed by, those of
 its employees who were represented by the Union;
       B.     Ordering defendant to submit to the plaintiffs any and all books and
 records needed by them to determine the amount of its indebtedness through
 present, and;
       C.     Upon submission of a motion to amend, awarding the plaintiffs the
amount of defendant’s indebtedness, as ascertained by the above audit, plus
interest, costs, attorneys' fees and other amounts to which plaintiffs are entitled
pursuant to 29 USC §1132(g)(2).
       D. Awarding plaintiffs any and all other equitable and injunctive relief to
which they may be entitled.

Answer:      Defendant denies as untrue the allegations in the “Wherefore”

paragraph of the Amended Complaint. In further answer, Defendant states as a

matter of fact and law, that Plaintiff is not entitled to any of the relief sought in this

lawsuit, including but not limited to, the relief listed in the “Wherefore” paragraph.



     WHEREFORE, Defendant denies that it is liable to Plaintiff in any sum

whatsoever and respectfully request the Court dismiss Plaintiff’s Amended

Complaint in its entirety, with prejudice, and award Defendant its costs and

attorneys’ fees incurred in the defense of this matter.




                                            9
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.277 Filed 04/18/19 Page 10 of 12




                      Affirmative, Special and Other Defenses
       Defendant will rely upon the following affirmative and/or special defenses,

 if determined to be applicable and if supported by facts to be determined through

 appropriate discovery:

       A.     Plaintiff’s claims, in whole or part, fail to state a claim upon which

 relief may be granted as a matter of fact and/or law, and they should be summarily

 dismissed prior to trial.

       B.     Plaintiff’s claims are barred by the applicable statute of limitations,

 contractual limitations period and/or jurisdictional prerequisites.

       C.     Plaintiff’s claims, in whole or in part, are barred by the doctrines of

 estoppel, laches, unclean hands, and/or fraud.

       D.     Plaintiff’s claims, in whole or in part, are bared by the doctrines of

 waiver, release, and/or accord and satisfaction.

       E.     Plaintiff’s claims are barred by the statute of frauds.

       F.     Some or all of Plaintiff’s claims are barred by the doctrines of

 collateral estoppel and/or res judicata.

       G.     To the extent that any of Plaintiff’s causes of action assert state or

 federal claims that are not based on ERISA, they are preempted by ERISA.

       H.     Injunctive relief is not appropriate under these circumstances.

       I.     Plaintiff has failed to mitigate damages.



                                            10
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.278 Filed 04/18/19 Page 11 of 12




       J.     Any and all damages suffered by Plaintiff were because of Plaintiff’s

 own actions or failure to act.

       K.     Some or all of the damages sought by Plaintiff’s are not recoverable

 under applicable law.

       L.     Plaintiff is improperly seeking contributions for persons who are not

 covered and/or for work not covered by the applicable collective bargaining

 agreement.

       M.     Plaintiff has failed to join all necessary parties.

       Defendant reserves the right to amend its answer to add additional

 affirmative and/or special defenses or to delete or withdraw affirmative defenses

 after reasonable opportunity for appropriate discovery.

                                  Respectfully submitted,

                                  /s/Brian M. Schwartz (P69018)
                                  Miller, Canfield, Paddock and Stone, P.L.C.
                                  Attorneys for Defendant
                                  150 West Jefferson, Suite 2500
                                  Detroit, Michigan 48226
                                  (313) 963-6420
                                  schwartzb@millercanfield.com




                                            11
Case 3:18-cv-13701-RHC-SDD ECF No. 18, PageID.279 Filed 04/18/19 Page 12 of 12




                             CERTIFICATE OF SERVICE
           I hereby certify that on April 18, 2019, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system which will send

 notification of such filing to all attorneys of record.


                                    /s/Brian M. Schwartz (P69018)
                                    Miller, Canfield, Paddock and Stone, P.L.C.
                                    Attorneys for Defendant
                                    150 West Jefferson, Suite 2500
                                    Detroit, Michigan 48226
                                    (313) 963-6420
                                    schwartzb@millercanfield.com
                                    P69018




 33435397.2\154842-00002




                                             12
